T.C. Memo. 2020-158



                           UNITED STATES TAX COURT



                   DOUGLAS H. CUTTING, Petitioner v.
             COMMISSIONER OF INTERNAL REVENUE, Respondent



      Docket No. 15370-17.                            Filed November 19, 2020.



      Robert L. Goldstein and Framta Saechao, for petitioner.

      Daniel J. Bryant, for respondent.



              MEMORANDUM FINDINGS OF FACT AND OPINION


      PUGH, Judge: Respondent determined the following income tax

deficiencies and penalties in a notice of deficiency issued to petitioner on May 18,

2017:1


      1
          Unless otherwise indicated, section references are to the Internal Revenue
                                                                         (continued...)
                                         -2-

[*2]                                                               Penalty
            Year                     Deficiency                  sec. 6662(a)
            2012                       $20,838                      $4,168
            2013                        22,105                       4,421
            2014                        25,567                       5,113

       After respondent’s concession that petitioner is not liable for any of the

penalties, the remaining issues for decision are whether petitioner (1) was entitled

to the section 911 foreign earned income exclusion for the years in issue and

(2) received and failed to report California State income tax refunds as gross

income for the years in issue.

                                 FINDINGS OF FACT

       Some of the facts have been stipulated and are so found. The stipulated

facts are incorporated in our findings by this reference.

       Petitioner resided in Nongprue Banglamung, Chonburi 20150, Thailand,

when he timely filed his petition. He was a U.S. citizen at all relevant times.

       Beginning in 2005 and continuing through the years in issue petitioner

worked as a pilot for Omni Air International (OAI), a domestic company


       1
        (...continued)
Code of 1986, as amended, in effect at all relevant times. Rule references are to
the Tax Court Rules of Practice and Procedure, and monetary amounts are rounded
to the nearest dollar.
                                         -3-

[*3] headquartered in Tulsa, Oklahoma. OAI had a contract with the U.S.

Department of Defense. Petitioner flew mostly international routes but also some

domestic routes. He primarily transported military personnel and cargo.

      During the same year petitioner began working for OAI he married a

woman who resided in Thailand. While working for OAI during the years in issue

he spent most of his days off in Thailand with his wife and stepdaughter.

Petitioner did not become a Thai citizen or obtain a permanent visa to reside in

Thailand. He visited Thailand on a temporary transit and nonimmigrant visa that

was granted automatically each time he entered Thailand and expired after 30

days. He was able to renew his temporary transit and nonimmigrant visas simply

by leaving Thailand to work as a pilot on a regular basis, giving him a fresh

30-day period each time he returned. On at least two occasions during the years in

issue petitioner requested that his temporary transit and nonimmigrant visas be

extended. But on each occasion his request was denied by the Thai Government.

      Because he held only temporary transit and nonimmigrant visas, petitioner

could not lawfully own or lease any real property or work in Thailand. Therefore,

while he signed his wife’s lease as a witness, he was not listed on it as a tenant.

Petitioner did not pay any taxes to Thailand.
                                        -4-

[*4] During the years in issue petitioner’s wages were deposited into his bank

account at the Golden One Credit Union, headquartered in California. When he

traveled from the United States to Thailand, he typically would bring several

thousand dollars to exchange into Thai currency once he arrived.

      Petitioner’s employment with OAI was governed by a collective bargaining

agreement (CBA) between OAI and the International Brotherhood of Teamsters.

While OAI did not require that petitioner live in the United States, the CBA

required him to have a “home base” (a “primary residence as listed on Company

personnel and benefit records”) and to designate a gateway travel airport in the

contiguous United States. Petitioner chose San Jose, California, to be his home

base, and designated San Jose Airport (SJC) as his gateway travel airport.

Petitioner chose San Jose because his parents and brother lived in the area.

Petitioner listed his father’s address in Campbell, California, as his mailing

address. He did not own or lease a residence in the United States during the years

in issue. Petitioner’s credit card statements show that, during the years in issue, he

shopped for groceries several times in Campbell, paid for haircuts several times in

nearby Los Gatos, California, and went to the eye doctor and purchased corrective

lenses in San Jose.
                                        -5-

[*5] Under the CBA, OAI was responsible for providing “deadhead” travel for

petitioner from SJC “to a domestic * * * duty assignment or to a domestic airport

of departure for an international assignment” and “from the domestic airport where

the duty period ends to * * * [SJC].”2 Petitioner was responsible for getting to

SJC to start his duty assignments and for returning from SJC to wherever he

wished to spend personal time when he was finished.

      The CBA required petitioner to have a certain amount of training per year.

All of the training was done in the United States. Petitioner also spent time each

year on “reserve” for work. During “short call reserve” he had two hours to report

for duty if called. During “long call reserve” petitioner had at least 12 hours to

report for duty.

      Petitioner’s primary duty was as a pilot, and his primary income was earned

during flights which he was piloting. He also was paid (at a lower rate) for time

spent on short call reserve, training, deadhead travel, vacation days, and sick days.

In addition he was paid an hourly per diem while between flights and still on duty.

Petitioner was not paid while off duty or during long call reserve.




      2
        Deadhead travel is “the movement of * * * [petitioner] from one reporting
point to another at the direction of the Company while * * * [petitioner] is not
involved in the operation of an aircraft.”
                                         -6-

[*6] Flights were assigned in one- to two-month increments through a bidding

system. Once flights were assigned, petitioner knew his schedule for the entire

one to two months, including flights, training, days off, vacation days, long call

reserve, and short call reserve.

      2012

      In 2012 petitioner spent 153 days in Thailand. He spent 44 days in training

in the United States. He worked as a pilot for 48 flights: 42 international and

6 domestic. Petitioner had 60 deadhead flights: 26 international flights and

34 domestic flights. He had 17 international per diem days.

      2013

      In 2013 petitioner spent 171 days in Thailand. He spent 15 days in training

in the United States. He worked as a pilot for 60 flights: 59 international and

1 domestic. Petitioner had 76 deadhead flights: 39 international and 37 domestic.

He had 15 international per diem days.

      2014

      In 2014 petitioner spent 114 days in Thailand. He spent 14 days in training

in the United States. He worked as a pilot for 84 flights: 74 international and

10 domestic. Petitioner had 106 deadhead flights: 71 international and

35 domestic. He had 24 international per diem days and 6 domestic per diem days.
                                        -7-

[*7] Thus, during each year petitioner spent time in the United States training

and had flight patterns that began or ended in the United States, including

deadhead flights--where he was moving from one duty station to another--at

domestic airports. Additionally, according to petitioner’s flight records, on several

occasions OAI flew him to or from his home base of San Jose. On some of these

occasions OAI flew petitioner to San Jose at the end of an assignment and from

San Jose to the start of his next assignment. For instance, OAI flew petitioner into

SJC on April 30, 2012, and flew petitioner out of SJC on May 21, 2012, and he

was off duty during the entire time in between.

      Petitioner timely filed Forms 1040, U.S. Individual Income Tax Return, for

2012, 2013, and 2014 listing his filing status as “single” for each year and listing

his father’s Campbell, California, address. OAI withheld Federal and California

State income, Social Security, and Medicare taxes from petitioner’s wages for the

years in issue. He reported wages of $109,850, $113,872, and $136,194 for 2012,

2013, and 2014, respectively. He deducted State tax of $7,053, $7,355, and

$8,720 for 2012, 2013, and 2014, respectively. Petitioner received but failed to

report California State tax refunds of $7,585, $6,056, and $6,382 for 2012, 2013,

and 2014, respectively.
                                         -8-

[*8] Petitioner attached Forms 2555, Foreign Earned Income, to his Forms 1040

for the years in issue. He reported his entire salary from OAI as foreign earned

income and claimed the maximum foreign earned income exclusion allowed for

each year: $95,100, $97,600, and $99,200 for 2012, 2013, and 2014, respectively.

Petitioner checked “No” on Forms 2555, line 12a, which asks: “Did any of your

family live with you abroad during any part of the tax year?” He checked “Yes”

on line 13a, which asks: “Have you submitted a statement to the authorities of the

foreign country where you claim bona fide residence that you are not a resident of

that country?” He also checked “Yes” on line 13b, which asks: “Are you required

to pay income tax to the country where you claim bona fide residence?” Finally,

he checked “No” on line 15c, which asks: “Did your visa limit the length of your

stay or employment in a foreign country?” On his Forms 2555 petitioner did not

provide any information in Part III, Taxpayers Qualifying Under Physical

Presence Test.

      In the notice of deficiency respondent disallowed petitioner’s foreign earned

income exclusion in its entirety for each year in issue on account of his failure to

establish either bona fide residence or physical presence in a foreign country for

the relevant period.
                                        -9-

[*9]                                 OPINION

       The taxpayer generally has the burden of proving that the Commissioner’s

determinations in a notice of deficiency are incorrect. Rule 142(a); Welch v.

Helvering, 290 U.S. 111, 115 (1933). The burden of proof may shift from the

taxpayer to the Commissioner in certain circumstances under section 7491(a).

Petitioner has not claimed or shown that he meets the requirements of section

7491(a) to shift the burden of proof to respondent as to any relevant factual issue.

I. Foreign Earned Income Exclusion

       We first address respondent’s determinations that petitioner did not qualify

for the foreign earned income exclusion for 2012, 2013, or 2014 under section

911. United States citizens are subject to Federal income tax on their worldwide

income. Cook v. Tait, 265 U.S. 47, 56 (1924); Huff v. Commissioner, 135 T.C.

222, 230 (2010). Section 61(a) provides the following broad definition of the term

“gross income”: “all income from whatever source derived” except as otherwise

provided. Section 911(a) allows a “qualified individual” to exclude from gross

income “foreign earned income”. Foreign earned income is “the amount received

by such individual from sources within a foreign country or countries which

constitute earned income attributable to services performed by such individual”.

Sec. 911(b)(1)(A). A qualified individual is defined, in relevant part, as “an
                                         - 10 -

[*10] individual whose tax home is in a foreign country and who is” either “a bona

fide resident of * * * [that country] for an uninterrupted period which includes

* * * [the] entire taxable year,” or physically “present in a foreign country or

countries” for a certain period. Id. subsec. (d)(1).

      A. Tax Home

      We first turn to whether petitioner had a tax home in Thailand. An

individual’s tax home means the individual’s tax home for purposes of section

162(a)(2) (relating to traveling expenses while away from home). See sec.

911(d)(3). “Thus, under section 911, an individual’s tax home is considered to be

located at his regular or principal (if more than one regular) place of business or, if

the individual has no regular or principal place of business because of the nature

of the business, then at his regular place of abode in a real and substantial sense.”

Sec. 1.911-2(b), Income Tax Regs.

      Petitioner argues that because he was a pilot flying international routes all

over the world, he had no regular or principal place of business, and hence, his tax

home should be determined by reference to his regular place of abode, which he

argues is in Thailand. We have rejected this argument in the past, holding that the

principal place of business for a pilot or similar professional is his duty station.

See, e.g., Wojciechowski v. Commissioner, T.C. Memo. 1991-239 (holding that a
                                        - 11 -

[*11] flight engineer’s principal place of business was his base station, John F.

Kennedy International Airport (JFK), and thus his tax home was in the New York

City vicinity), aff’d per order, 1993 WL 31514 (D.C. Cir. 1993); Sislik v.

Commissioner, T.C. Memo. 1989-495 (holding that a pilot’s principal place of

business was his base station, JFK airport, and thus his tax home was in the New

York City vicinity), aff’d per order, 1992 WL 117693 (D.C. Cir. 1992);

Swicegood v. Commissioner, T.C. Memo. 1989-467 (citing Folkman v. United

States, 615 F.2d 493, 496 (9th Cir. 1980) (holding the tax home for airline pilots

having dual employers and places of employment to be the city of the airline’s

duty base)) (holding that a pilot’s principal place of business was his base station--

JFK--and thus his tax home was in the New York City vicinity).

      Petitioner selected San Jose to be his home base and designated SJC as his

gateway travel airport. Those selections came with substantive rights and

obligations under the terms of the CBA. Specifically, OAI was obligated to

provide petitioner transport to and from SJC at the beginning or end of a duty

assignment.

      Petitioner’s employment arrangement with OAI was similar to the

employment arrangements in Sislik and Swicegood. In each case a United States

citizen pilot flew international routes, designated his home base at a domestic
                                       - 12 -

[*12] airport (JFK), and chose to live abroad for personal reasons. Sislik v.

Commissioner, T.C. Memo. 1989-495; Swicegood v. Commissioner, T.C. Memo.

1989-467. Despite the fact that each pilot did not actually always begin or end a

flight pattern at JFK, we still held that the home base assignment was the principal

place of business for each pilot. Sislik v. Commissioner, T.C. Memo. 1989-495;

Swicegood v. Commissioner, T.C. Memo. 1989-467. Hence, each pilot’s tax

home was the New York City area, not the foreign country in which each chose to

spend personal time. Sislik v. Commissioner, T.C. Memo. 1989-495; Swicegood

v. Commissioner, T.C. Memo. 1989-467.

      Likewise, we hold that petitioner’s principal place of business, and thus his

tax home, was in San Jose, his home base and the location of his gateway travel

airport, SJC. See sec. 1.911-2(b), Income Tax Regs. Accordingly, petitioner is

not a qualified individual and is not entitled to exclude any income under section

911. See sec. 911(a), (d).

      B. Bona Fide Resident

      Having determined that petitioner’s tax home was not in a foreign country,

we need not apply the bona fide residence or physical presence test to determine

that petitioner was not a qualified individual. See sec. 911(d)(1). Nonetheless, we
                                        - 13 -

[*13] will address petitioner’s argument that he was a bona fide resident of

Thailand during each year in issue.

      Bona fide residence is “primarily a question of fact, and it is, therefore,

difficult to reconcile the many cases in the area.” Linde v. Commissioner, T.C.

Memo. 2017-180, at *20 (quoting Dawson v. Commissioner, 59 T.C. 264, 268

(1972)); cf., e.g., Commissioner v. Estate of Sanders, 834 F.3d 1269, 1279 (11th

Cir. 2016) (“Bona fide residency for tax purposes is a question of law, or at least a

mixed question of fact and law[.]”), vacating and remanding 144 T.C. 63 (2015);

Sochurek v. Commissioner, 300 F.2d 34, 37 (7th Cir. 1962) (holding that a

conclusion regarding bona fide residency is a conclusion of law or at least a

determination of a mixed question of fact and law), rev’g and remanding 36 T.C.

131 (1961); Weible v. United States, 244 F.2d 158, 161 (9th Cir. 1957) (holding

that the question of whether a taxpayer was a bona fide resident was “a mixed

question of law and fact”).

      To qualify for the foreign earned income exclusion as a bona fide resident

of a foreign country, a taxpayer must offer “strong proof” of bona fide residency in

the foreign country. Schoneberger v. Commissioner, 74 T.C. 1016, 1024 (1980).

Courts consider a number of factors when determining whether a taxpayer was a
                                       - 14 -

[*14] bona fide resident of a foreign country. Sochurek v. Commissioner, 300

F.2d at 38. These factors include:

             (1) the intention of the taxpayer;
             (2) establishment of his home temporarily in the foreign
      country for an indefinite period;
             (3) participation in the activities of his chosen community
      on social and cultural levels, identification with the daily lives of the
      people and, in general, assimilation into the foreign environment;
             (4) physical presence in the foreign country consistent with
      his employment;
             (5) nature, extent and reasons for temporary absences from
      his temporary foreign home;
             (6) assumption of economic burdens and payment of taxes to
      the foreign country;
             (7) status as resident contrasted to that of transient or
      sojourner;
             (8) treatment accorded his income tax status by his
      employer;
             (9) marital status and residence of his family;
             (10) nature and duration of his employment; whether his
      assignment abroad could be promptly accomplished within a definite
      or specified time;
             (11) good faith in making trip abroad; whether for purpose of
      tax evasion.

Id. While all of these factors may not be present in every case, the applicable

factors should be considered and weighed. Id. Below we consider the Sochurek

factors.
                                        - 15 -

[*15]         1. The Intention of the Taxpayer

        The Court of Appeals in Jones v. Commissioner, 927 F.2d 849, 854 (5th

Cir. 1991), rev’g T.C. Memo. 1989-616, noted that “intent plays perhaps the most

important part in determining the establishment and maintenance of a foreign

residence.” Testimony from the taxpayer that he intended to be a bona fide

resident of a foreign country is not sufficient. See, e.g., Acone v. Commissioner,

T.C. Memo. 2017-162, at *16. Rather, we look for objective indicia of an

intention to establish residence in the foreign country. Id. (holding that this factor

weighed against the taxpayer when the taxpayer’s testimony that he intended to be

a bona fide resident was not accompanied by any objective, concrete fact that

persuasively demonstrated that intent). In Jones v. Commissioner, 927 F.2d

at 854, the taxpayer’s voluntarily declining to take a payment from the State of

Alaska to its residents was a concrete, objective, consequential disclaimer of

United States residency that made much more credible the taxpayer’s claim of

foreign residency.

        By contrast, here, as in Acone v. Commissioner, at *16, no objective fact

demonstrates that petitioner intended to be a bona fide resident of Thailand. He

entered the country on temporary transit and nonimmigrant visas that expired after

30 days. On the few occasions that he sought extensions, they were denied. He
                                         - 16 -

[*16] could not lease or own real property in Thailand. And there is no indication

that he sought to obtain a residency visa or citizenship in Thailand. We hold that

this factor weighs against petitioner.

             2. The Establishment of a Temporary Foreign Home for an Indefinite
                Period

      It is difficult to conclude on this record that petitioner established a home in

Thailand for an indefinite period. His temporary transit and nonimmigrant visas

required him to leave Thailand after 30 days and did not permit him to lease or

own property. Nor was he listed as a tenant on his wife’s lease. There is no

indication that petitioner had or could have any legal right to reside at his wife’s

apartment in Thailand. Therefore, this factor weighs against petitioner.

             3. Assimilation Into the Foreign Environment

      Petitioner married in Thailand the same year he began working for OAI.

Petitioner did not present any other evidence on his cultural immersion in

Thailand. And the credit card statements show that he still got his haircuts, went

to the eye doctor, and bought corrective lenses in the San Jose area. We conclude

that his marital status is offset by the lack of any evidence of assimilation into the

Thai community. Therefore, this factor is neutral.
                                         - 17 -

[*17]         4. Physical Presence in the Foreign Country Consistent With His
                 Employment

        OAI did not request or require that petitioner reside or spend any of his time

in Thailand. However, he spent most of his nonworking days in Thailand during

each year in issue. Therefore, this factor weighs in favor of petitioner.

              5. The Nature, Extent, and Reasons for Temporary Absences From
                 His Temporary Foreign Home

        When petitioner was not working--flying or in training--he spent most of his

time in Thailand, as noted above. Specifically, he spent 153 days in Thailand in

2012, 171 days in 2013, and 114 days in 2014. Therefore, this factor weighs in

favor of petitioner. See Vento v. Dir. of V.I. Bureau of Internal Revenue, 715

F.3d 455, 467 (3d Cir. 2013) (“[E]xtensive absences will negate a finding of bona

fide residency, unless those absences are justified by good-faith reasons, such as

the travel requirements of the taxpayer’s profession.”).

              6. Assumption of Economic Burdens and Payment of Taxes to the
                 Foreign Country

        Petitioner did not pay any taxes to Thailand during any of the years in issue

but indicated on his Forms 2555 that he was required to pay income tax to

Thailand. Setting aside this inconsistency, the nonpayment of taxes to Thailand

weighs against petitioner. And while he broadly asserts that he contributed
                                        - 18 -

[*18] towards living expenses at his wife’s apartment, he did not establish what

amounts he paid, nor was he liable for any amount with respect to the apartment as

he was not listed as a tenant on his wife’s lease. Therefore, this factor weighs

against petitioner.

             7. Status as Resident Contrasted to That of Transient or Sojourner

      Petitioner’s temporary transit and nonimmigrant visas allowed him to stay in

Thailand for only 30 days at a time. Petitioner testified that these temporary

transit and nonimmigrant visas “worked very well” because he would typically

leave once per month for about 18 days at a time for work and, when he returned

he would have a fresh 30 days to stay in Thailand “without applying for anything,

or doing any extra work, or paying any money”. Petitioner stated that applying for

a residential visa “was a whole other ball of wax entirely”, and he “didn’t try to

chase anything else down.” His failure to pursue a more permanent option had

real consequences as he could not lawfully work or hold any interests in real

property in Thailand. Additionally, petitioner stated on his Forms 2555 that he

submitted a statement to the Thailand Government that he was “not a resident of

that country.” His status thus was more akin to that of a transient or sojourner in

Thailand, and therefore, this factor weighs heavily against him.
                                          - 19 -

[*19]          8. Treatment Accorded his Income Status by His Employer

         Petitioner’s employer, OAI, was based in the United States. OAI withheld

Federal and California State income tax from petitioner’s wages for each year in

issue. Therefore, this factor weighs against petitioner.

               9. Marital Status and Residence of Family

         Petitioner testified that he was married in Thailand and lived there with his

wife and his stepdaughter, and we accepted his testimony. Yet we cannot

overlook his failure to explain why he filed his Form 1040 as “single” for each

year in issue or why he stated on his Form 2555 that he did not live with any

family members abroad. This unexplained conflict between his marriage status

and his election renders this factor neutral at best.

               10. Nature and Duration of His Employment

         Because his employment is not what brought petitioner to Thailand, this

factor is not applicable in this case. See Sochurek v. Commissioner, 300 F.2d

at 38-39 (distinguishing situations where a taxpayer’s employment abroad is

limited to a specific timeframe from situations where a taxpayer’s employment

abroad was not but also explaining that not all factors may be present in every

case).
                                         - 20 -

[*20]         11. Good Faith

        We noted above several conflicts in petitioner’s argument that give us

reason to question whether he acted in good faith. First, petitioner stated on his

Forms 2555 that he was subject to taxes to Thailand but stipulated that he did not

pay any taxes to Thailand during any of the years in issue. Form 2555 explicitly

states that a taxpayer does “not qualify as a bona fide resident” of a foreign

country if the taxpayer checks “Yes” that he submitted a statement to foreign

authorities that he is not a resident of that country (line 13a) and “No” that he is

not subject to tax in the foreign country (line 13b). See sec. 911(d)(5). Second,

petitioner testified at trial that he was married and lived with his wife and

stepdaughter in Thailand, but he elected single status on his Forms 1040 and

indicated on Forms 2555 that he did not live abroad with any family members.

Third, petitioner stated on his Forms 1040 that his Thailand visas did not limit his

stays in Thailand but testified at trial that he relied solely on temporary transit and

nonimmigrant visas that required him to leave after 30 days. Fourth, he testified at

trial that he never had a visa extension denied by Thailand; but when confronted

with documentary evidence showing that he was denied an extension no less than

twice during the years in issue, he did not recall the denials and considered them

minimal. These inconsistencies tilt this factor against petitioner as well.
                                        - 21 -

[*21] In sum, six factors weigh against petitioner, two factors weigh in favor of

petitioner, and two factors are neutral. We view as most significant that:

(1) petitioner relied on temporary transit and nonimmigrant visas and did not

pursue residency, (2) he filed a statement with the Thailand Government that he

was not a resident of Thailand, (3) he did not pay any taxes to Thailand, (4) he was

not a tenant under the terms of his wife’s lease, and (5) his testimony contradicted

his Forms 1040 in several important respects. Accordingly, we hold that petitioner

was not a bona fide resident of Thailand during the years in issue.

      Therefore, petitioner is not a qualified individual as defined by section

911(d)(1) because his tax home was in San Jose and because he did not show that

he satisfied the bona fide residence test.3 See sec. 911(a), (d). He, accordingly, is

not entitled to exclude any of his income as an OAI pilot under the foreign earned

income exclusion for the years in issue. See id.




      3
         Even if a taxpayer is not a bona fide resident of a foreign country, he can
still be a qualified individual if he was physically present in a foreign country or
countries for a certain number of days. Sec. 911(d)(1)(B). Petitioner did not
assert in his returns, petition, or on brief that he satisfied this physical presence
test. Additionally, he did not provide any information with respect to the physical
presence test on his Forms 2555. Accordingly, we deem this argument conceded.
See Rules 34(b)(4), 149(b).
                                       - 22 -

[*22] II. California State Income Tax Refunds

      We now turn to whether petitioner failed to report California State income

tax refunds he received during the years in issue. Generally, under section 111

and the regulations thereunder, if State income tax was deducted on a prior year’s

Federal income tax return and resulted in a reduction of Federal income tax and a

tax benefit to the taxpayer, the taxpayer’s subsequent recovery of the State income

tax must be included in gross income for the year in which the recovery is

received. See Kay v. Commissioner, T.C. Memo. 2011-159.

      Petitioner received but failed to report California State income tax refunds

of $7,585, $6,056, and $6,382 for 2012, 2013, and 2014, respectively. He claimed

deductions for California State income tax of $7,053 on his 2012 tax return and

$7,355 on his 2013 return. He did not introduce evidence with respect to his 2011

tax return other than his own testimony that he took a deduction for California

State income tax in 2011 just as he did for 2012, 2013, and 2014.

      Petitioner did not dispute that he received the California State income tax

refunds. Instead, he argued that the refunds would result in a tax benefit to him

only if, computationally, his itemized deductions for each year he deducted the
                                        - 23 -

[*23] State income tax exceeded the standard deduction for that year.4 The notice

of deficiency shows that the Commissioner allowed itemized deductions of more

than the standard deduction amounts for 2012 and 2013. Because we have

determined here that petitioner was not eligible to exclude the wages he received

from OAI for the years in issue, he will receive a tax benefit from the State tax he

deducted for 2012 and 2013 because his itemized deductions (which included his

California State income tax) exceeded the standard deduction for each of those

years. See sec. 1.111-1(b), Income Tax Regs. Accordingly, the refunds of

California State income tax he received in 2013 and 2014 are includable in his

gross income for those years.

      With respect to the refund he received in 2012, we hold that petitioner failed

to introduce evidence of his 2011 itemized deductions and, therefore, he failed to

carry his burden on this issue. See Brobst v. Commissioner, T.C. Memo. 1988-

456, 1988 Tax Ct. Memo LEXIS 500, at *11-*12; see also Charleston Nat’l Bank

v. Commissioner, 20 T.C. 253, 263 (1953) (holding that a taxpayer had “wholly

failed to carry its burden of showing that prior deductions * * * were without tax

benefit”), aff’d, 213 F.2d 45 (4th Cir. 1954). Accordingly, the refund of


      4
        The standard deduction for an individual filing as “single”, such as
petitioner, was $5,800 for 2011, $5,950 for 2012, and $6,100 for 2013.
                                       - 24 -

[*24] California State income tax he received in 2012 is includable in his gross

income for that year.

      Any contentions we have not addressed we deem irrelevant, moot, or

meritless.

      To reflect the foregoing,


                                                An appropriate decision will be

                                      entered.